Title: John Graham to Thomas Jefferson, 5 May 1809
From: Graham, John
To: Jefferson, Thomas


          Dear Sir  City of Washington 5th May 1809.
          The inclosed was written on the day I received the Letter you did me the Honor to write me—accident prevented its going by the last Mail; but I hope it will yet be in time to inform you of the Residence, and to give you the name of the Gentleman who promised you the wild Geese. I have written to him as you requested, and I beg you to beleive, Sir, that I shall always be proud to receive and execute your commands—
          With Sentiments of the most profound Respect I have the Honor to be—Your Most Obt Sert John Graham
        